[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAR 13, 2009
                               No. 08-13949                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 07-14012-CR-KMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

WILLIAM DEANGELO STRACHAN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 13, 2009)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     On September 21, 2007, appellant having pled guilty pursuant to a plea
agreement, the district court sentenced appellant to concurrent prison terms of 120

months for possession with intent to distribute five grams or more of cocaine base

in violation of 21 U.S.C. § 841(a)(1) (Count I), possession of a firearm by a felon

in violation of 18 U.S.C. § 922(g)(1) (Count 3), and possession of an unregistered

short barreled shotgun in violation of 26 U.S.C. § 5861(Count 5). On June 12,

2008, appellant moved the district court pursuant to 18 U.S.C. § 3582(c)(2) to

reduce his sentences based on Amendments 706 and 713 to the Sentencing

Guidelines, which reduced the offense level for most amounts of cocaine base by

two levels. These amendments had the effect of reducing appellant’s offense level

(Counts 1, 3, and 5 had been grouped together for sentencing purposes, with

U.S.S.G. § 2D1.1(a)(3), which established the base offense level for the Count 1

offense, setting the offense level for all three counts). The district court granted

appellant’s motion and reduced his concurrent sentences to 108 months, at the

middle of the amended sentence range of 92 to 155 months’ imprisonment. He

now appeals the district court’s decision. Citing the disparity between sentences

for crack cocaine and powder cocaine, appellant argues that the district court

abused its discretion by not resentencing him to the low end of the amended

sentence range.

                                           I.



                                           2
      As an initial matter, the Government argues that we should dismiss this

appeal because this case is covered by the sentence appeal waiver in appellant’s

plea agreement. Whether a defendant effectively (knowingly and voluntarily)

waived his right to appeal his sentence is a question of law that we review de novo.

United States v. Benitez-Zapata, 131 F.3d 1444, 1446 (11th Cir. 1997). For an

appeal waiver to be enforced, “the government must show either that (1) the

district court specifically questioned the defendant about the provision during the

plea colloquy, or (2) it is manifestly clear from the record that the defendant fully

understood the significance of the waiver.” United States v. Weaver, 275 F.3d

1320, 1333 (11th Cir. 2001).

      We use an objective standard in interpreting plea agreements. United States

v. Copeland, 381 F.3d 1101, 1105 (11th Cir. 2004). We avoid “a ‘hyper-technical

reading of the written agreement’ and ‘a rigidly literal approach in the construction

of language.’” Id. (quoting United States v. Jefferies, 908 F.2d 1520, 1523 (11th

Cir. 1990)). Any ambiguities in a plea agreement are interpreted in favor of the

defendant. Id. at 1105-1106.

      We recently interpreted the scope of a sentence appeal waiver in United

States v. Carruth, 528 F.3d 845 (11th Cir. 2008). Carruth had been sentenced to 18

months in prison upon revocation of his supervised release. Id. at 845. On appeal,



                                           3
he argued that his new sentence was invalid because he had not been given an

opportunity to allocute, as required by Fed. R. Crim. P. 32.1(b)(2)(E). Id. at 845-

46. Although Carruth’s original plea agreement contained a sentence appeal

waiver, we held that it was not applicable because it did not include specific

language stating that Carruth could not appeal the revocation of his supervised

release. Id. at 846.

      In this case, the record on appeal does not contain a transcript of the change

of plea hearing, nor does it otherwise indicate that appellant clearly understood the

consequences of his sentence appeal waiver. Therefore, the Government has not

met its burden of proving that the waiver was knowing and voluntary. Also, the

language of the waiver is unclear as to whether it covers the appeal of a new

sentence imposed pursuant to § 3582(c)(2). Accordingly, we find that appellant’s

sentence appeal waiver does not require us to dismiss this case.

                                         II.

      We review a district court’s decision whether to reduce a sentence under 18

U.S.C. § 3582(c)(2) for abuse of discretion. United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002). Substantively, § 3582(c)(2) gives federal courts the

authority to consider reducing the sentence “of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has



                                          4
subsequently been lowered by the Sentencing Commission.” Amendment 706 to

the Sentencing Guidelines reduced the base offense level for some amounts of

cocaine base by two. See U.S.S.G. App. C, Amend. 706 (2007). Amendment 713

later made this change retroactive. See U.S.S.G. App. C, Amend. 713 (Supp. May

1, 2008). Amendment 715 provided that, in a case where a defendant was found

responsible for both cocaine base and another substance, these substances should

be converted into an equivalent amount of marihuana using an amended drug

equivalency table. See U.S.S.G. App. C, Amend. 715 (Supp. May 1, 2008). The

resulting base offense level is then reduced by two. Id.

      Procedurally, a district court must follow a two-step process in ruling on a

§ 3582(c)(2) motion. United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000).

First, the court must recalculate the defendant’s sentence range based on the

relevant amendment to the Guidelines. Id. None of the other Guidelines

applications made during the original sentencing are changed. Id. Second, the

court must decide whether to retain the original sentence or to resentence the

defendant under the amended guideline range. Id. at 781. The court should

consider three factors in making this determination: (1) the sentencing factors

listed in 18 U.S.C. § 3553(a); (2) public safety; and (3) the defendant’s post-

sentencing conduct. U.S.S.G. § 1B1.10 comment. (n. 1(b)).



                                          5
      Generally, a district court must specifically state its reasons for imposing a

sentence at a particular point within the sentence range. United States v. Williams,

438 F.3d 1272, 1274 (11th Cir. 2006); 18 U.S.C. § 3553(c)(1). The court need not

make detailed findings with respect to each § 3553(a) factor, but the record must

make it clear that it considered them. United States v. Williams, No. 08-11361, at

5-7 (11th Cir. Feb. 9, 2009); United States v. Eggersdorf, 126 F.3d 1318, 1322

(11th Cir. 1997). The court “must adequately explain the chosen sentence to allow

for meaningful appellate review.” Gall v. United States, 552 U.S. ___, 128 S.Ct.

586, 597, 169 L.Ed.2d 445 (2007).

      In this case, the district court properly calculated appellant’s amended

sentence range. In fashioning appellant’s new sentence, however, the court did not

discuss any of the § 3553(a) factors, or otherwise explain its decision to resentence

appellant to the middle rather than the low end of his amended sentence range.

Because the court did not make sufficient findings to support its decision, we

vacate appellant’s sentence and remand the case for further proceedings.

      VACATED AND REMANDED.




                                          6